                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Gregory Wayne Keefer,                )         C/A No.: 1:18-92-SVH
                                         )
                         Plaintiff,      )
                                         )
         vs.                             )
                                         )                ORDER
    Andrew M.  Saul, 1                   )
    Commissioner of Social Security      )
    Administration,                      )
                                         )
                         Defendant.      )
                                         )

         This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of the Honorable Timothy M. Cain, United States

District Judge, dated August 17, 2018, referring this matter for disposition.

[ECF No. 15]. The parties consented to the undersigned United States

Magistrate Judge’s disposition of this case, with any appeal directly to the

Fourth Circuit Court of Appeals (“Fourth Circuit”). [ECF No. 14].

        Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying his claim for

disability insurance benefits (“DIB”). The two issues before the court are


1 Andrew M. Saul became the Commissioner of the Social Security
Administration on June 17, 2019. Pursuant to Fed. R. Civ. P. 25(d), Saul is
substituted for Nancy A. Berryhill.
whether the Commissioner’s findings of fact are supported by substantial

evidence and whether he applied the proper legal standards. For the reasons

that follow, the court reverses and remands the Commissioner’s decision for

an award of benefits as set forth herein.

I.    Relevant Background

      A.    Procedural History

      On February 22, 2010, Plaintiff filed an application for DIB in which he

alleged his disability began on August 10, 2009. Tr. at 117–18. His

application was denied initially and upon reconsideration. Tr. at 57–60, 65–

66. On March 10, 2011, Plaintiff had a hearing before Administrative Law

Judge (“ALJ”) Thomas G. Henderson. Tr. at 25–52 (Hr’g Tr.). The ALJ issued

an unfavorable decision on March 21, 2011, finding that Plaintiff was not

disabled within the meaning of the Act. Tr. at 8–20. Subsequently, the

Appeals Council denied Plaintiff’s request for review, making the ALJ’s

decision the final decision of the Commissioner for purposes of judicial

review. Tr. at 1–3. Plaintiff brought an action seeking judicial review of the

Commissioner’s decision in a complaint filed on October 4, 2011. Tr. at 435–

36. On March 13, 2013, the undersigned issued an order reversing the

Commissioner’s     decision   and   remanding    the   matter    for   further

administrative proceedings pursuant to 42 U.S.C. § 405(g). Tr. at 439–65. On




                                       2
April 24, 2013, the Appeals Council issued an order remanding the case to an

ALJ. Tr. at 466–69.

      On September 26, 2013, Plaintiff had a second hearing before ALJ

Henderson. Tr. at 406–14 (Hr’g Tr.). The ALJ issued an unfavorable decision

on November 7, 2013, finding that Plaintiff was not disabled within the

meaning of the Act. Tr. at 396–405. Plaintiff brought an action seeking

judicial review of the Commissioner’s decision in a complaint filed on January

27, 2014. Keefer v. Commissioner of Social Security Administration, No. 1:14-

236-SVH, ECF No. 1. On January 5, 2015, the court issued an order

reversing the Commissioner’s decision and remanding the case to an ALJ. Tr.

at 610–43. On February 7, 2015, the Appeals Council issued an order

vacating the final decision of the Commissioner, remanding the case to an

ALJ for further proceedings, and directing that the case be assigned to a

different ALJ. Tr. at 644–47.

      On August 24, 2015, Plaintiff had a third hearing. Tr. at 582–99 (Hr’g

Tr.). ALJ Ronald Sweeda issued an unfavorable decision on September 23,

2015, finding that Plaintiff was not disabled within the meaning of the Act.

Tr. at 570–81. Plaintiff brought an action seeking judicial review of the

Commissioner’s decision in a complaint filed on November 24, 2015. Keefer v.

Commissioner of Social Security Administration, No. 1:15-4738-SVH, ECF

No. 1. On September 30, 2016, the court issued an order reversing the

                                      3
Commissioner’s decision and remanding the case to an ALJ. Tr. at 775–806.

On January 6, 2017, the Appeals Council issued an order vacating the final

decision of the Commissioner and remanding the case to an ALJ for further

proceedings. Tr. at 771–74.

      On June 23, 2017, Plaintiff had a fourth hearing. Tr. at 756–70 (Hr’g

Tr.). ALJ Sweeda issued an unfavorable decision on October 30, 2017, finding

Plaintiff was not disabled within the meaning of the Act. Tr. at 729–49. The

ALJ’s decision provided Plaintiff with the option to either file exceptions with

the Appeals Council within 30 days or to file an action in this court within 60

days of the date on which the ALJ’s decision became final. 2 Tr. at 729–30.

Thereafter, Plaintiff brought this action seeking judicial review of the

Commissioner’s decision in a complaint filed on January 10, 2018. [ECF No.

1].

      B.    Plaintiff’s Background and Medical History

            1.    Background

      Plaintiff was 53 years old on his date last insured (“DLI”). 3 Tr. at 117.

He completed the eighth grade. Tr. at 135. His past relevant work (“PRW”)




2 The ALJ’s decision explained that it would become the final decision of the
Commissioner on the sixty-first day after the date it was issued. Tr. at 730.
3 According to the Social Security Administration’s Program Operations

Manual Systems (“POMS”), the DLI is “the last day in the last quarter when
disability insured status is met.” POMS RS 00301.148. Plaintiff’s DLI was
September 30, 2009.
                                       4
was as a boiler operator and truck driver. Tr. at 191. He alleges he has been

unable to work since August 10, 2009. Tr. at 117.

            2.     Medical History

                   a.      Records Prior to Plaintiff’s DLI

      On January 16, 2008, Plaintiff complained of fatigue to a physician at

Doctors Care, where an assessment included fatigue and joint pain. Tr. at

301. Lab results dated January 21, 2008, indicated hypothyroidism, and

Plaintiff was started on Levothyroxine. Tr. at 292. Notes from follow up visits

on January 21, 2008, and February 18, 2008, showed diagnoses of

hypothyroidism, hyperlipidemia, and depression/anxiety. Tr. at 288, 291. In

May     2008,    Plaintiff’s    prescriptions    included     Levothyroxine   for

hypothyroidism, Celexa for depression, and Pravastatin for elevated

cholesterol. Tr. at 286.

      On May 3, 2009, Plaintiff presented to the emergency room (“ER”) at

Roper Hospital with complaints of lower abdominal pain and difficulty

urinating. Tr. at 194. He reported a history of kidney stones, prostatic stones,

anxiety, and hemorrhoids. Id. Discharge diagnoses included chest pain of

unknown cause and epididymitis (inflammation of the organ just behind the

testicle, often caused by heavy lifting/exercise). Tr. at 206. The attending

physician recommended Plaintiff follow up with cardiac stress testing and an

ultrasound. Tr. at 206–07.

                                         5
        Plaintiff followed up with Francis Tunney, M.D. (“Dr. Tunney”), at

Patient One on May 5, 2009. Tr. at 218. He complained of snoring and

daytime fatigue and reported a history of depression. Id. On examination,

Plaintiff exhibited normal gait, stance, musculoskeletal posture, balance,

mood, and memory. Tr. at 220. Dr. Tunney noted that Plaintiff’s scrotal pain

was of unclear etiology and advised him to follow up with his primary care

physician. Id.

                    b.    Records After Plaintiff’s DLI

        Plaintiff initiated care with David Castellone, M.D. (“Dr. Castellone”),

of Palmetto Primary Care on November 13, 2009. Tr. at 368. He reported

pain in his hips, legs, and back and swelling in his right leg. Id. He stated he

had been diagnosed with hypertension, anxiety, and depression years prior

and indicated he had been experiencing back ache and pain for months. Id.

Dr. Castellone diagnosed new anxiety, hypertension, degenerative disc

disease (“DDD”), and paresthesia/weakness in the legs. Id. He also ordered

magnetic resonance imaging (“MRI”) and nerve conduction studies (“NCS”)

and prescribed Celexa and Lortab. Tr. at 369. An MRI of Plaintiff’s lumbar

spine    dated   November    19,   2009,       revealed   mild   degenerative   facet

arthropathy at L5–S1, but no compromise of the exiting L5 nerve root. Tr. at

222.




                                           6
      Dr. Ruth Hoover conducted NCS on November 24, 2009. Tr. at 365. She

noted that the results were difficult to interpret due to a lot of cramping

during the test. Id. She noted signs of acute (rather than chronic) nerve root

irritation at S1 bilaterally. Id. Dr. Hoover opined that Plaintiff’s description

of his pain was a bit confusing in that it seemed variable. Id. She stated the

MRI was not impressive, but that she was “impressed by the clinical picture

and the appearance of S1 irritation despite the MRI.” Id. She ultimately

noted the NCS were within normal limits, but that some of Plaintiff’s muscles

showed moderately increased spontaneous activity. Id.

      Plaintiff returned to Dr. Castellone on December 1, 2009, with

constipation, back pain, depression, and anxiety. Tr. at 359. He described his

back pain, depression, and anxiety as severe and indicated the back pain

began months prior. Id. Dr. Castellone diagnosed Plaintiff with worsening

DDD and worsening radiculopathy, as well as stable anxiety and

hypertension. Tr. at 361. He referred Plaintiff to a pain clinic and

gastroenterologist. Id.

      Plaintiff presented to Summar C. Phillips, M.D. (“Dr. Phillips”), of Pain

Care Physicians of Charleston on December 3, 2009, with lower back pain.

Tr. at 225. He reported pain in his lower back that had begun years prior. Id.

He stated the pain radiated into his hips, buttocks, legs, and feet bilaterally

and was sustained at five to six on a 10-point scale most days. Id. He

                                       7
described it as being worse in the evening and sometimes associated with

weakness, tingling, and numbness. Id. He stated Lortab worked best to

alleviate his pain, but only “t[ook] the edge off.” Id. Plaintiff reported his

daily activities included working as a truck driver and general house

maintenance, but said that he was unable to perform those tasks without

pain. Id. Dr. Phillips administered an epidural steroid injection (“ESI”) at

L5–S1. Tr. at 226. Following the injection, Plaintiff reported that his pain

was reduced to a four. Id.

      Plaintiff underwent nuclear stress testing on December 8, 2009. Tr. at

305. He was assessed as having fair exercise tolerance. Id. The physician who

administered the test noted a mild defect, but the results were otherwise

normal. Id.

      Plaintiff returned to Dr. Phillips on December 23, 2009. Tr. at 229. He

reported his response to the prior injection was “real good” for two weeks, but

he still had weakness and his pain gradually returned to a five. Id. Dr.

Phillips administered another ESI at L5–S1, which he indicated reduced his

pain to a two. Tr. at 230, 231.

      Plaintiff underwent a cervical MRI on December 31, 2009. Tr. at 307. It

revealed mostly mild diffuse spondylosis and the presence of a disc

osteophyte complex at C6–7 that extended intraforaminally on both sides and

could contact the exiting C7 nerve roots. Id. The MRI also demonstrated a

                                       8
focal central superior and inferior extrusion that caused moderate central

stenosis and mild anterior cord flattening. Id.

      On January 6, 2010, Plaintiff reported to Dr. Phillips that the last

lumbar ESI had provided no relief, necessitating his daily use of Lortab and

Flexeril. Tr. at 233. Dr. Phillips noted Plaintiff’s leg pain had improved

significantly, but he continued to experience persistent pain in his lower back

and buttocks. Id. Plaintiff reported his medications helped as long as he sat

still. Id. He stated he had been limiting his daily activity to just resting and

taking it easy due to the pain. Id. On examination, Plaintiff exhibited

tenderness in the area of the sacroiliac (“SI”) joint on the right, tenderness

over the sacrum midline, and pain upon flexion and extension of the lumbar

spine. Id. However, he maintained full range of motion (“ROM”) of the lumbar

spine. Id. Dr. Phillips diagnosed low back pain, radicular symptoms of the

lower limbs, neck pain, cervical radiculopathy, sacroiliitis, and facet

arthropathy syndrome. Id. She opined Plaintiff’s pain could be caused by

either the facet arthropathy shown on the MRI or by SI joint arthropathy. Tr.

at 234. Dr. Phillips noted that Plaintiff’s leg pain, which had previously

prevented him from walking, improved greatly with the two lumbar

injections. Id. However, Plaintiff continued to report leg pain in a bilateral S1

pattern while lying flat. Id. She further noted that given Plaintiff’s good

response to lumbar ESI, Plaintiff most likely had simple lumbar

                                       9
radiculopathy. Id. Dr. Phillips recommended Plaintiff start Celebrex and

undergo another ESI in one week. Id.

      Plaintiff returned to Dr. Phillips on January 13, 2010, complaining of

severe pain in his neck for several days. Tr. at 235. Dr. Phillips started to

administer a cervical ESI, but did not complete after Plaintiff reported

lightheadedness and dizziness. Id. Plaintiff returned the following day, and

Dr. Phillips performed a successful cervical ESI at C5–6. Tr. at 241.

      On January 28, 2010, Plaintiff reported the cervical ESI had helped the

pain and stiffness in his neck and some of the radiating pain down his arms.

Tr. at 243. He complained of weakness in his legs and pain between his

shoulder blades and in his low back. Id. On examination, Dr. Phillips found

thoracic and lumbar paraspinal tenderness and assessed Plaintiff’s progress

as “moderate at best.” Tr. at 243–44. She noted that Plaintiff would be a

great candidate for a spinal cord stimulator. Tr. at 244. She suspected

Plaintiff’s upper back pain was muscular in nature and prescribed a

transcutaneous electrical nerve stimulation (“TENS”) unit, ice therapy, and

lidoderm patches. Tr. at 244.

      Plaintiff received another lumbar ESI on February 16, 2010. Tr. at 245.

On March 9, 2010, Plaintiff reported relief from that injection, but stated that

all the injections wore off after a while. Tr. at 249. He complained of shooting

pain and muscle spasms in his hip, legs, and back. Id. He reported his pain

                                       10
was aggravated by bending or twisting and was improved by taking hot baths

and using medication. Id. Although still in pain, he agreed that his quality of

life had improved with the injections and that he was able to perform his

normal activities in less pain. Id.

      On April 8, 2010, Plaintiff sought an opinion regarding leg weakness,

discomfort, and refractory pain from neurologist John Plyler, M.D. (“Dr.

Plyler”). Tr. at 317. He complained of leg weakness and discomfort in his hips

and legs, episodic arm jerking, dizziness, and numbness in his feet. Id. He

reported a history of multiple ESIs with only marginal response over time. Id.

On examination, Plaintiff had decreased, but symmetric reflexes, patchy

sensory spots distally, and some spasm in his neck and lumbar muscles. Id.

Dr. Plyler noted he was “significantly overweight.” Id. He assessed chronic

neck/back pain, paresthesia and dysthesia, possible myofascial fibromyalgia

pain syndrome, tinnitus, anxiety, and depression. Tr. at 317–18. He

recommended an electrophysiology evaluation, brain imaging, and baseline

labs. Tr. at 318. A nerve study was normal. Tr. at 319–21. An MRI of

Plaintiff’s thoracic spine showed left central disk protrusion at T9–T10 that

effaced the left ventral aspect of the thoracic cord; however, the thoracic cord

demonstrated normal signal. Tr. at 316. An MRI of Plaintiff’s brain was

unremarkable. Tr. at 313, 315.




                                      11
      In a follow-up visit with Dr. Plyler on April 27, 2010, Plaintiff reported

leg weakness and discomfort in his legs and throughout his spine. Tr. at 313.

He indicated his legs gave out with any physical activity. Id. He reported

tremors, shakes, and syncopal and blackout events, which he stated had been

occurring for about five years. Id. Dr. Plyler recommended an additional

thyroid panel, a vitamin D supplement, a possible rheumatological

evaluation, a sleep evaluation, a neurosurgical evaluation for the thoracic

disc, and a cardiology opinion with regard to syncope. Tr. at 313–14.

      State-agency consultant Olin Hamrick, Jr., Ph. D., completed a

psychiatric review technique form (“PRTF”) on June 2, 2010. Tr. at 251–64.

He found there was insufficient evidence upon which to make a medical

disposition or assess Plaintiff’s functional limitations. Id.

      On July 29, 2010, Plaintiff reported to Dr. Castellone’s office that he

had almost passed out, that the left side of his face was swollen, and that he

was experiencing memory loss. Tr. at 357. On examination, Plaintiff

exhibited decreased ROM and pain in his extremities. Tr. at 358. He was

referred for a carotid Doppler flow study. Id.

      On August 3, 2010, Plaintiff consulted with Jason Highsmith, M.D.

(“Dr. Highsmith”), a neurosurgeon. Tr. at 331. On examination, Dr.

Highsmith noted that Plaintiff was in significant pain with motion and was

“clearly uncomfortable.” Id. Plaintiff exhibited paraspinous tenderness

                                        12
throughout the craniocervical junction, as well as in the neck, mid-back, and

low back. Id. He also had significant pain with palpation of his right hip and

“actually wince[d] significantly.” Id. Dr. Highsmith concluded that because

the thoracic MRI showed no focal lesion or other pathology of the thoracic

spine, Plaintiff was not a surgical candidate. Tr. at 332. He recommended

Plaintiff follow up with a rheumatologist. Id.

      Plaintiff returned to Dr. Castellone on August 12, 2010, and described

his back pain as gnawing and severe. Tr. at 355. Plaintiff’s memory and

dizziness were noted to be better with medication. Id. Dr. Castellone noted

that Plaintiff had “new” fibromyalgia and that his anxiety and hypertension

were improving. Tr. at 356. He referred Plaintiff to a rheumatologist. Id.

      State-agency consultant Lisa Varner completed a PRTF on August 25,

2010. Tr. at 266–79. She determined the record provided insufficient evidence

upon which to make a medical disposition or to assess Plaintiff’s functional

limitations. Id. She noted that a record from May 2009 showed a diagnosis of

depression; however, examination showed normal orientation, affect, mood,

memory, insight, and judgment. Tr. at 278.

      On November 1, 2010, Plaintiff was seen by Gregory Niemer, M.D.

(“Dr. Niemer”), at Low Country Rheumatology. Tr. at 341. He reported daily

neck and back pain and stated the ESIs and TENS unit had not helped. Id.

His diagnoses included fibromyalgia with multiple trigger points and DDD of

                                       13
the lumbar and cervical spine. Tr. at 345, 347. Dr. Niemer recommended

Plaintiff follow up with pain management for injections. Tr. at 345. Plaintiff

followed up with Dr. Niemer on January 26, 2011. Tr. at 340. He reported

having trouble getting to sleep and indicated his pain impacted his activities

of daily living (“ADLs”). Id. Examination demonstrated 16 of 18 fibromyalgia

tender points. Id. Dr. Niemer diagnosed fibromyalgia, DDD, and insomnia.

Id.

      Plaintiff saw Dr. Castellone for an annual examination on February 4,

2011. Tr. at 352. Dr. Castellone noted that Plaintiff’s DDD and fibromyalgia

were worsening and that his anxiety was stable. Tr. at 354. He recommended

diet, exercise, and stress management. Id.

      On February 10, 2011, Plaintiff saw Barton Sachs, M.D. (“Dr. Sachs”),

of the Medical University of South Carolina’s (“MUSC’s”) Orthopaedic Spine

Surgery Center. Tr. at 386. Plaintiff described total body pain and discomfort

and numbness throughout all four extremities. Id. He reported that he had

stopped driving a truck over a year prior because of dizzy spells and passing

out. Id. On examination, Plaintiff was in no apparent distress and appeared

to have full ROM in all four extremities. Tr. at 386–87. Dr. Sachs noted that

Plaintiff’s x-rays showed some advanced DDD at C6–7 with some spurring,

but did not indicate gross encroachment of the spinal canal. Tr. at 387.

Plaintiff had no significant areas of tenderness at C7 and no gross instability

                                      14
on flexion or extension. Id. The radiologist interpreted the x-rays to show no

alignment abnormalities and mild DDD. Tr. at 392. Dr. Sachs noted that

Plaintiff moved well. Tr. at 387. His impression was that Plaintiff’s primary

condition was one of diffuse pain associated with dizziness and blackout

spells, that the condition was primarily neurological, as opposed to spinal,

and that Plaintiff did not require surgical intervention. Id. He recommended

Plaintiff follow up with a neurologist. Id.

      On April 13, 2011, Plaintiff presented to TriCounty Radiology

Associates for a thoracic MRI to assess his complaints of midback pain and

chronic mid- and upper-back pain radiating down both arms and a cervical

MRI to assess his complaints of neck and bilateral shoulder pain and

numbness in his fingers. Tr. at 914, 916. Donald E. Olofsson, M.D. (“Dr.

Olofsson”), interpreted the thoracic MRI as indicating mild-to-moderate DDD

of the thoracic spine, most notable at T9–10 with a paracentral left thin disc

extrusion. Tr. at 914. He noted contact of the ventral cord and possible

contact of the left ventral nerve rootlet at T9–10, but no significant stenosis

or frank impingement. Id. He interpreted the cervical MRI to show slight

progression of the degenerative change since the 2009 MRI. Tr. at 916. He

noted neural contact at multiple levels. Tr. at 916–17. Dr. Olofsson stated

“[c]orrelation for symptoms in the distribution of the right C6, both C7 and

the right C8 nerve may be helpful from contact at the right lateral recess at

                                        15
C5–6, both neural foramen at C6–7 and the right neural foramen at C7–T1.”

Tr. at 917. He noted no significant stenosis or frank impingement, but stated

there was “contact of the exiting right nerve roots at C3–4 and correlation for

symptoms in the distribution of the right C4 may be helpful as well.” Id.

      On April 14, 2011, Plaintiff returned to TriCounty Radiology Associates

for an MRI of his lumbar spine based on complaints of low back pain, right

leg pain, and weakness. Tr. at 913. Troy Marlow, M.D. (“Dr. Marlow”),

interpreted the MRI as showing mild caudal spondylosis with no severe

stenosis or neural impingement. Id.

      On December 16, 2012, Plaintiff presented to Trident Regional Medical

Center for a computed tomograph (“CT”) scan of his cervical spine to assess

his severe neck pain. Tr. at 918. Joseph I. Gaglione, M.D. (“Dr. Gaglione”),

found anatomic alignment with straightening, preserved vertebral heights,

mild disc narrowing at C4–5 and C5–6, significant disc space narrowing at

C6–7 and C7–T1, normal prevertebral soft tissues and cranial cervical

junction, and anatomically aligned facet joints. Id. Dr. Gaglione assessed

spondylosis and no acute fracture. Tr. at 918–19.

      On September 18, 2013, Plaintiff presented to Byron N. Bailey, M.D.

(“Dr. Bailey”), with complaints of persisting mid-thoracic pain and muscle

spasms. Tr. at 930. Dr. Bailey noted that Plaintiff had undergone surgery on

his cervical spine on January 29, 2013, and transpedicular T9–10 discectomy

                                      16
with interbody fusion and posterolateral fusion on July 16, 2013. Id. On

examination, Dr. Bailey found Plaintiff exhibited good strength in his lower

extremities, including his iliopsoas hip flexors, quadriceps, and gastrocs

anterior tibialis. Id. Dr. Bailey observed Plaintiff walked with a cane in his

right hand. Id. He assessed acute cervical radiculopathy and herniated

thoracic disc without myelopathy. Id. Dr. Bailey x-rayed Plaintiff’s thoracic

spine and found good alignment and no change in instrumentation. Id. He

started Plaintiff on Flexeril for his spasms. Id.

      On September 30, 2013, Plaintiff presented to Dr. Keith D. Merrill with

a right ankle fracture. Tr. at 932. Plaintiff reported hurting his ankle after

falling off steps. Id. Dr. Merrill noted Plaintiff was partially able to bear

weight and was in a wheelchair. Id. He noted a normal physical examination

and provided Plaintiff with a fracture boot. Tr. at 934.

                   3.    Lay Witness Statements

      Plaintiff submitted lay witness statements from his wife, his cousin, a

friend, and a former supervisor.

      In a letter dated January 28, 2011, Plaintiff’s cousin, Donna Sykes,

stated she had recently moved into Plaintiff’s home to help him with ADLs.

Tr. at 174. She stated even walking to the mailbox could be difficult for

Plaintiff on some days, as he had to lie down after taking short walks. Id. She

indicated she assisted Plaintiff by providing cooking and shopping services

                                        17
and transporting him to doctors’ appointments. Id. She stated Plaintiff

demonstrated signs of pain on his face and verbal outbursts upon attempting

to move about. Id. She noted Plaintiff changed positions constantly and had

difficulty bending. Id.

      In a letter dated February 12, 2011, Plaintiff’s friend, Shawn Sandella,

reported that he sometimes helped Plaintiff with his yard work, especially if

it involved any lifting. Tr. at 177. He noted having seen Plaintiff in pain from

trying to pick up pine cones in his yard. Id. He stated Plaintiff required

assistance with any tasks that required bending or lifting. Id.

      In a letter dated March 1, 2011, Plaintiff’s wife, Jane Keefer, reported

that she struggled with balancing her work as a licensed practical nurse with

taking care of her husband. Tr. at 184. She stated Plaintiff had kept her up

several times during the night because of his inability to obtain relief from

pain. Id. She reported Plaintiff could not assist with household chores,

maintain the cars, or perform household repairs. Id. She stated Plaintiff’s

medication resulted in memory loss, his pain caused him to be depressed and

moody, and he could no longer play with his grandchildren or sit long enough

to watch television. Id.




                                      18
      In a letter dated March 3, 2011, Plaintiff’s former boss, Dennis Hair

(“Mr. Hair”), 4 reported that Plaintiff had many absences for depression and

back problems during the last 10 years that Plaintiff worked under his

supervision. Tr. at 393. He stated that Plaintiff ultimately had so many

absences that he had to leave his job. Id.

      C.    The Administrative Proceedings

            1.    The Administrative Hearing

                  a.    Plaintiff’s Testimony

                        i.     March 10, 2011

      At the hearing on March 10, 2011, Plaintiff stated that he lived with

his wife, who was employed. Id. He testified that a cousin moved in to assist

him three months prior. Tr. at 35.

      He testified that he last worked as a self-employed truck driver on

August 10, 2009. Tr. at 30. He stated he was an independent driver for

approximately one year and, prior to that, worked as a company driver. Tr. at

31. He testified that he was also previously employed as a boiler operator, but

left that job because of back, neck, and leg problems and depression. Tr. at 32

and 34. He stated that in the months prior to his alleged onset date, he

turned down jobs because his back pain rendered him unable to drive. Tr. at


4 Mr. Hair was Plaintiff’s supervisor at Westvaco. Tr. at 394. Plaintiff’s
earnings record reflects earnings from Westvaco from 1995 through 1998, but
does not indicate for whom he was employed prior to 1995. Tr. at 698.
                                       19
37. He testified that his wife went on the road with him for the last six weeks

that he worked to take care of him. Id. He said she would tell him to pull over

if it looked like he was starting to get dizzy or was in substantial pain. Id. He

stated that on his last driving trip, he abandoned the load half way because

he could not finish the trip. Tr. at 38. Plaintiff testified that sitting in his

truck became extremely painful during his last few months of work and that

he could only push himself to do so for 30 minutes before having to stop. Tr.

at 40.

         Plaintiff testified that injections for his neck and back pain provided

relief “to a degree.” Tr. at 39. He stated they made the pain bearable, but did

not allow him to walk for more than 15 or 20 minutes. Tr. at 39–40. He stated

that he was told that he had so much scar tissue that he was not a candidate

for surgery. Tr. at 41.

         Plaintiff testified he spent most of his time lying around the house. Tr.

at 32. He stated that he tried to walk some because his doctor told him it

would help alleviate his arthritis symptoms. Id. He indicated he would walk

around his house, yard, or “down the street a little ways,” but stated that he

always had to lie down to obtain pain relief after walking. Tr. at 32–33. He

stated that his walks lasted 10 to 15 minutes. Tr. at 36. He estimated he

spent up to half his day lying on the floor. Tr. at 36. Plaintiff explained that

he would lie on the floor rather than on a couch or sofa because he

                                         20
experienced dizzy spells and was afraid he would fall. Tr. at 37. He stated

that he could sit in a regular chair for about 10 minutes. Tr. at 47. He

indicated he could force himself to sit longer, as he stated he was doing

during the hearing, but that he would “pay for it” when he returned home

and would have to take muscle relaxers and lie down. Id.

      Plaintiff denied shopping for groceries or engaging in other activities

outside of his home. Tr. at 33. He stated he was unable to perform household

chores, such as cooking, cleaning, vacuuming, and doing laundry. Tr. at 44.

He stated had attended church “all the time” in the past, but no longer

attended because he could not sit through the service. Tr. at 33. He denied

having left the house by himself since he last worked as a truck driver

because he feared passing out from pain. Tr. at 44.

      He stated he took all of his medications as recommended and indicated

they helped alleviate some of his pain, but also caused side effects. Tr. at 42.

He endorsed side effects that included memory loss, insomnia, constipation,

and dizziness. Id. He indicated his prescription for Lortab prevented him

from driving and was illegal to take while driving commercially. Tr. at 42–43.

Plaintiff stated that if he did not take his medications, he would pass out. Tr.

at 43. He testified he took medication for depression and had experienced

symptoms of depression since his time as a boiler operator. Id. He testified all




                                      21
the problems he described during the hearing were consistent with his

condition as of his alleged onset date in 2009. Tr. at 47.

      Plaintiff sought permission to stand during the hearing. Tr. at 43.

Although Plaintiff’s attorney stated that Plaintiff’s wife was available to

testify, he subsequently stated her testimony would be corroborative of

Plaintiff’s testimony and agreed to submit her statement instead. Tr. at 45–

46.

                         ii.   September 26, 2013

      Plaintiff testified that he underwent two surgical procedures since the

first hearing. Tr. at 410. He stated he had experienced fainting spells prior to

surgery, and the doctors in the ER had informed him he needed neck surgery.

Id. He indicated he had two vertebrae removed from his neck and three

vertebrae fused in January 2013. Id. He testified he also underwent a

surgical procedure to his thoracic spine on July 15, 2013, to remove two discs,

fuse three discs, and insert a titanium rod in his spine. Id. He stated he

needed additional surgical intervention. Id.

      Plaintiff testified he had received intermittent treatment for his back

problems because he had lost insurance coverage when both he and his wife

were unemployed. Tr. at 411. He stated his back problems had not improved

and had continually worsened. Id. Plaintiff testified that he took medication

for depression and anxiety. Id. He indicated his pain, depression, and anxiety

                                       22
were overwhelming at times. Tr. at 412. He stated he was also prescribed

medication to treat fibromyalgia. Id.

                         iii.   August 24, 2015

      Plaintiff testified he stopped working as a truck driver because he was

losing consciousness. Tr. at 587–88. He indicated problems with his spine

caused him to pass out. Tr. at 588. He stated he complained to Dr. Castellone

of constant pain that varied in intensity. Id.

      Plaintiff estimated he could sit for 15 minutes at a time in 2009. Tr. at

590. He testified he experienced weakness in his bilateral arms and legs and

had difficulty using his left hand. Tr. at 590–91. He indicated he was able to

shower, dress, and engage in personal care tasks, but experienced pain and

instability while performing those tasks. Tr. 592. He stated he performed

some household chores, but had difficulty with any tasks that required

bending. Tr. at 593. He indicated he often alternated between the floor, the

bed, and a chair and generally shifted positions every 10 to 15 minutes. Id.

                         iv.    June 23, 2017

      At the hearing on June 23, 2017, Plaintiff testified he had not worked

since his original onset date, when he stopped working as a truck driver

because he was passing out. Tr. at 759. Plaintiff indicated the physicians who

performed his surgeries told him his spinal problems caused his syncope. Tr.

at 759–60. Plaintiff did not recall Dr. Sachs or his impression that Plaintiff’s

                                        23
back problems did not cause the syncope. Tr. at 760. Plaintiff’s attorney noted

Plaintiff may have been referencing interactions outside the timeframe of the

record and she did not know of record evidence linking Plaintiff’s back pain

and syncope. Tr. at 760–61. Plaintiff testified he only saw Dr. Hoover once.

Tr. at 761. He stated Dr. Plyler performed his thoracic surgery and that Dr.

Plyler and Dr. Rawe, who operated on his neck, indicated his spinal problems

caused his blackouts, dizziness, and fainting. Tr. at 761–62.

      After discussing some of the contradictory record evidence, the ALJ

granted Plaintiff’s attorney thirty days to update the medical record. Tr. at

762–64.

      In response to his attorney’s questions, Plaintiff stated he suffered a

heart attack and stroke after the last hearing. Tr. at 764. In addition,

Plaintiff stated Dr. Nolan, his pain doctor, informed him there was not

anything more he could do for him and he may need a wheelchair in the

future. Tr. at 765. Plaintiff testified he began wearing a back brace around

the time of his surgeries, at his doctors’ instruction. Id. Plaintiff reported

having obtained six months of relief following his surgeries, but stated he

still needed two more surgeries. Tr. at 765–66. He explained the surgeries

consisted of inserting metal rods to relieve compression in his spine, but,

because his discs were continually deteriorating, the rods would move and no

longer resolved the problem. Tr. at 766. Plaintiff stated his pain management

                                      24
doctors advised him against receiving more injections due to a potential risk

to his bones. Tr. at 766–67. He stated everything had gotten progressively

worse since his last hearing and since 2009. Tr. at 767.

      Plaintiff reported his ADLs were more limited than in 2009. Id. He

stated he slept twelve to fourteen hours a day and spent time in the bathtub,

shower, and anywhere else he could get relief. Id. He indicated that, in 2009,

he relieved his pain by taking prescription pain medicine and resting as

much as possible. Id. He recalled his back pain in 2009 as unbearable and

rated it a ten out of ten. Id. He stated his pain in 2009 and his pain at the

time of the hearing would get so bad that he could not discern its origin. Tr.

at 768.

                  b.    Vocational Expert Testimony

                        i.    March 10, 2011

      Vocational Expert (“VE”) J. Adger Brown, Jr., reviewed the record and

testified at the hearing on March 10, 2011. Tr. at 48. The VE categorized

Plaintiff’s PRW as a boiler operator as medium, skilled work and as a tractor

trailer driver as medium, semi-skilled work. Id. The ALJ described a

hypothetical individual of Plaintiff’s vocational profile who could perform

light work, but had to avoid dangerous machinery, work hazards, and

driving. Tr. at 49. The VE testified that the hypothetical individual could not

perform Plaintiff’s PRW. Id. The ALJ asked whether there was any other

                                      25
work that could accommodate those limitations. Id. The VE identified the

jobs of quality control examiner, product sampler and weigher, and parts

packer. Tr. at 49–50. The VE stated that these jobs would afford a sit/stand

option so long as the hypothetical individual did not change position more

frequently than every 30 to 45 minutes. Tr. at 50. Upon questioning by

Plaintiff’s counsel, the VE stated that the inability to focus and maintain

concentration at least 20 percent of the time would preclude work. Tr. at 51–

52.

                        ii.   August 24, 2015

      VE Dawn Bergren, BA, MSW, reviewed the record and testified at the

hearing on August 24, 2015. Tr. at 594–95. The VE categorized Plaintiff’s

PRW as a tractor trailer truck driver, Dictionary of Occupational Titles

(“DOT”) number 904.383-010, as medium in exertional level with a specific

vocational preparation (“SVP”) of four. Tr. at 594. The ALJ described a

hypothetical individual of Plaintiff’s vocational profile who could perform

light work, but was limited to frequent climbing of ramps and stairs,

stooping, kneeling, crouching, and crawling, as well as no exposure to work

hazards, such as unprotected heights or dangerous machinery. Id. The VE

indicated the hypothetical individual would be unable to perform Plaintiff’s

PRW. Tr. at 594–95. The ALJ asked if there were other jobs the hypothetical

individual could perform. Tr. at 595. The VE identified light jobs with an SVP

                                      26
of two as a cashier II, DOT number 211.462-010, with 22,000 positions in

South Carolina and 1,188,000 positions in the national economy; a fast food

worker, DOT number 311.472-010, with 34,000 positions in South Carolina

and 1,599,000 positions in the national economy; and an inspector/hand

packager, DOT number 559.687-074, with 6,000 positions in South Carolina

and 335,000 positions in the national economy. Id. The ALJ asked if

Plaintiff’s PRW would provide any transferable skills to the sedentary

exertional level. Id. The VE stated it would not. Id. She confirmed that her

testimony was consistent with the DOT. Id. Plaintiff’s attorney declined to

question the VE. Id.

                        iii.   June 23, 2017

      Vocational Expert (“VE”) Robert Brabham, Jr., reviewed the record and

testified at the hearing. Tr. at 768–69. The VE categorized Plaintiff’s PRW as

a truck driver, Dictionary of Occupational Titles (“DOT”) number 904.383-

010, as medium, semiskilled work, with a specific vocational preparation

(“SVP”) of four, and without transferrable skills. Tr. at 768. The ALJ

described a hypothetical individual of Plaintiff’s vocational profile who could

perform light work with no climbing ladders or scaffolds; frequent climbing of

ramps or stairs, stooping, kneeling, crouching, and crawling; and no exposure

to work hazards. Id. The VE testified the hypothetical individual could not

perform Plaintiff’s PRW. Id. The ALJ asked whether there were any other

                                      27
jobs in the regional or national economy the hypothetical person could

perform. Id. The VE identified light, unskilled jobs with an SVP of two as a

production inspector, DOT number 222.687-042, with 345,000 available jobs

nationally; a garment folder, DOT number 789.687-066, with 39,000 available

jobs nationally; and a sorter, DOT number 789.687-146, with 158,000

available jobs nationally. Tr. at 768–69. Plaintiff’s attorney did not question

the VE. Tr. at 769.

      The ALJ noted he would review any record updates from Plaintiff’s

attorney. Id. He explained he did not see a medically-determinable

impairment justifying Plaintiff’s stated reason for stopping work, his

blackouts. Tr. at 769–70.

            2.    The ALJ’s Findings

      In his decision dated November 2, 2017, the ALJ made the following

findings of fact and conclusions of law:

      1.    The claimant last met the insured status requirements of the
            Social Security Act on September 30, 2009.
      2.    The claimant did not engage in substantial gainful activity
            during the period from his alleged onset date of August 10, 2009
            through his date last insured of September 30, 2009 (20 CFR
            404.1571 et seq.).
      3.    Through the date last insured, the claimant had the following
            severe impairment: degenerative disc disease (20 CFR
            404.1520(c)).
      4.    Through the date last insured, the claimant did not have an
            impairment or combination of impairments that met or medically
            equaled the severity of one of the listed impairments in 20 CFR
            Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525
            and 404.1526).
                                       28
      5.    After careful consideration of the entire record, the undersigned
            finds that, through the date last insured, the claimant had the
            residual functional capacity to perform light work as defined in
            20 CFR 404.1567(b) with: no climbing ladders/scaffolds, frequent
            climbing ramps/stairs, stooping, kneeling, crouching and
            crawling; and, no exposure to work hazards.
      6.    Through the date last insured, the claimant was unable to
            perform any past relevant work (20 CFR 404.1565).
      7.    The claimant was born on September 23, 1956 and was 53 years
            old, which is defined as an individual closely approaching
            advanced age, on the date last insured (20 CFR 404.1563).
      8.    The claimant has a limited education and is able to communicate
            in English (20 CFR 404.1564).
      9.    Transferability of job skills is not material to the determination
            of disability because using the Medical-Vocational Rules as a
            framework supports a finding that the claimant is “not disabled,”
            whether or not the claimant has transferable job skills (See SSR
            82-41 and 20 CFR Part 404, Subpart P, Appendix 2).
      10.   Through the date last insured, considering the claimant’s age,
            education, work experience, and residual functional capacity,
            there were jobs that existed in significant numbers in the
            national economy that the claimant could have performed (20
            CFR 404.1569 and 404.1569(a)).
      11.   The claimant was not under a disability, as defined in the Social
            Security Act, at any time from August 10, 2009, the alleged onset
            date, through September 30, 2009, the date last insured (20 CFR
            404.1520(g)).

Tr. at 734–41.

II.   Discussion

      Plaintiff alleges the Commissioner erred because the ALJ’s assessment

of Plaintiff’s subjective complaints was not based on substantial evidence.

      The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in his decision.




                                      29
      A.    Legal Framework

            1.     The Commissioner’s Determination-of-Disability Process

      The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly

apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

      the inability to engage in any substantial gainful activity by
      reason of any medically determinable physical or mental
      impairment which can be expected to result in death or which
      has lasted or can be expected to last for at least 12 consecutive
      months.

42 U.S.C. § 423(d)(1)(A).

      To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

gainful activity; (2) whether he has a severe impairment; (3) whether that

impairment meets or equals an impairment included in the Listings; 5 (4)


5 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
                                      30
whether such impairment prevents claimant from performing PRW; 6 and (5)

whether the impairment prevents him from doing substantial gainful

employment. See 20 C.F.R. § 404.1520. These considerations are sometimes

referred to as the “five steps” of the Commissioner’s disability analysis. If a

decision regarding disability may be made at any step, no further inquiry is

necessary. 20 C.F.R. § 404.1520(a)(4) (providing that if Commissioner can

find claimant disabled or not disabled at a step, Commissioner makes

determination and does not go on to the next step).

      A claimant is not disabled within the meaning of the Act if he can

return to PRW as it is customarily performed in the economy or as the

claimant actually performed the work. See 20 C.F.R. Subpart P, §

404.1520(a), (b); Social Security Ruling (“SSR”) 82-62 (1982). The claimant

bears the burden of establishing his inability to work within the meaning of

the Act. 42 U.S.C. § 423(d)(5).




C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals
all criteria of any of the Listed impairments for at least one year, he will be
found disabled without further assessment. 20 C.F.R. § 404.1520(a)(4)(iii). To
meet or equal one of these Listings, the claimant must establish that his
impairments match several specific criteria or are “at least equal in severity
and duration to [those] criteria.” 20 C.F.R. § 404.1526; Sullivan v. Zebley, 493
U.S. 521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting
the burden is on claimant to establish his impairment is disabling at Step 3).
6 In the event the examiner does not find a claimant disabled at the third step

and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
the sequential evaluation process pursuant to 20 C.F.R. § 404.1520(h).
                                      31
      Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

alternative work and that such work exists in the regional economy. To

satisfy that burden, the Commissioner may obtain testimony from a VE

demonstrating the existence of jobs available in the national economy that

claimant can perform despite the existence of impairments that prevent the

return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that he

is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65 (4th

Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146. n.5 (1987)

(regarding burdens of proof).

            2.    The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See id.,

Richardson v. Perales, 402 U.S. 389, 390 (1971); Walls v. Barnhart, 296 F.3d



                                      32
287, 290 (4th Cir. 2002) (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).




                                      33
       B.   Analysis

       Plaintiff argues the ALJ failed to properly apply the factors in SSR 96-

7p 7 and 20 C.F.R. § 404.1529 governing evaluation of his symptoms and

limitations. [ECF No. 13 at 14–16]. He further maintains the ALJ failed to

cite evidence to support the residual functional capacity (“RFC”) he assessed.

[ECF No. 13 at 16].

       The Commissioner maintains substantial evidence supports the ALJ’s

evaluation of Plaintiff’s subjective complaints and asserts the ALJ

appropriately considered the objective medical evidence. 8 [ECF No. 17 at 8–

13].

       “Under the regulations implementing the Social Security Act, an ALJ

follows a two-step analysis when considering a claimant’s subjective

statements about impairments and symptoms.” Lewis v. Berryhill, 858 F.3d

858, 865–66 (4th Cir. 2017) (citing 20 C.F.R. §§ 404.1529(b), (c), 416.929(b),


7 The ALJ rendered his decision after March 28, 2016, the effective date for
SSR 16-3p, which replaced SSR 96-7p. However, the differences between the
two regulations are not at issue in this case. See Bright v. Berryhill, No. 6:17-
1431-CMC-KFM, 2018 WL 4658494, at *10 n.4 (D.S.C. Sept. 5, 2018) (“[T]he
methodology required by both SSR 16-3p and SSR 96-7p, are quite similar.
Under either, the ALJ is required to consider [the claimant’s] report of his
own symptoms against the backdrop of the entire case record.”) (internal
quotations and citations omitted), adopted by, 2018 WL 5863373 (D.S.C. Nov.
8, 2018).
8 The Commissioner responds to Plaintiff’s specific arguments in footnotes

throughout her brief. [ECF No. 17 at 10 n.1, 11 n.2, 12 n.3, 13 n.4]. These
contentions read more like commentary than legal arguments and are
generally addressed by the court’s reasoning below.
                                       34
(c)). “First, the ALJ looks for objective medical evidence showing a condition

that could reasonably produce the alleged symptoms.” Id. at 866 (citing 20

C.F.R. §§ 404.1529(b), 416.929(b)). “Second, the ALJ must evaluate the

intensity, persistence, and limiting effects of the claimant’s symptoms to

determine the extent to which they limit the claimant’s ability to perform

basic work activities.” Id. (citing 20 C.F.R. §§ 404.1529(c), 416.929(c)). The

second determination requires the ALJ to consider “whether there are any

inconsistencies in the evidence and the extent to which there are any conflicts

between [the plaintiff’s] statements and the rest of the evidence, including

[his] history, the signs and laboratory findings, and statements by [his]

treating or nontreating source[s] or other persons about how [his] symptoms

affect [him].” 20 C.F.R. §§ 404.1529(c)(4).

      The ALJ is not to “evaluate an individual’s symptoms based solely on

objective medical evidence unless that objective medical evidence supports a

finding that the individual is disabled.” SSR 16-3p, 2016 WL 1119029,

(superseding SSR 96-7p for all decisions issued on or after March 28, 2016, as

noted in the Federal Register); 82 Fed. Reg. 49462 n.27, 2017 WL 4790249

(explaining “we are eliminating the use of the term ‘credibility’ from our sub-

regulatory policy, as our regulations do not use this term”). “Because

symptoms sometimes suggest a greater severity of impairment than can be

shown by objective medical evidence alone,” the ALJ is to “carefully consider

                                       35
any other information” about the claimant’s symptoms. 20 C.F.R. §

404.1529(c)(3).

      In evaluating the non-objective evidence, the ALJ is to consider the

claimant’s “statements about the intensity, persistence, and limiting effects

of symptoms” and should “evaluate whether the statements are consistent

with objective medical evidence and other evidence.” SSR 16-3p, 2016 WL

1119029. “Other evidence that [the ALJ should] consider includes statements

from the individual, medical sources, and any other sources that might have

information about the individual’s symptoms, including agency personnel, as

well as the factors set forth in [the] regulations.” Id.; see also 20 C.F.R. §

404.1529(c)(3) (listing factors to consider, such as ADLs; the location,

duration, frequency, and intensity of pain or other symptoms; factors that

precipitate and aggravate the symptoms; treatment an individual receives or

has received for relief of pain or other symptoms; any measures other than

treatment an individual uses or has used to relieve pain or other symptoms;

and any other factors concerning an individual’s functional limitations and

restrictions due to pain or other symptoms).

      ALJs are directed to assess a claimant’s RFC based on all the relevant

evidence in the case record and to account for all the claimant’s medically-

determinable impairments. See 20 C.F.R. § 404.1545(a). The RFC assessment

must include a narrative discussion describing how all the relevant evidence

                                      36
in the case record supports each conclusion and must cite “specific medical

facts (e.g., laboratory findings) and non-medical evidence (e.g., daily

activities, observations).” SSR 96-8p, 1996 WL 374184 at *7 (1996). The ALJ

must explain how any material inconsistencies or ambiguities in the record

were resolved. Id. at *7. “[R]emand may be appropriate . . . where an ALJ

fails to assess a claimant’s capacity to perform relevant functions, despite

contradictory evidence in the record, or where other inadequacies in the

ALJ’s analysis frustrate meaningful review.” Mascio v. Colvin, 780 F.3d 632,

636 (4th Cir. 2015), citing Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir.

2013).

      The ALJ assessed Plaintiff’s RFC and determined he could perform

light work as defined in 20 C.F.R. § 404.1567(b) with no climbing of

ladders/scaffolds; frequent climbing of ramps/stairs, stooping, kneeling,

crouching and crawling; and, no exposure to work hazards. Tr. at 735. This

assessment conflicted with Plaintiff’s testimony that he spent half of his day

lying down (Tr. at 36), could walk for a maximum of 15 to 20 minutes (Tr. at

39–40), could sit for a maximum of 30 minutes (Tr. at 40), could stand for

about 15 minutes (Tr. at 590), and typically shifted positions every 15 to 20

minutes (Tr. at 593). Although the ALJ found Plaintiff’s “medically

determinable impairments could reasonably be expected to cause some of the

alleged symptoms,” he determined Plaintiff’s “statements concerning the

                                      37
intensity, persistence and limiting effects of [those] symptoms [were] not

entirely consistent with the medical evidence and other evidence in the

record for the reasons explained in [his] decision.” Tr. at 734.

      Plaintiff contends, despite the court’s September 2016 remand order,

the ALJ again improperly discounted his subjective complaints based solely

on a lack of objective medical evidence. 9 The court agrees.

      In its September 2016 order, citing the standard above and then-recent

decisions from the Fourth Circuit, the court found the ALJ failed to support

his credibility finding with a detailed discussion comparing Plaintiff’s

subjective complaints with the record evidence, indicating how much weight

he accorded Plaintiff’s subjective statements, and fully explaining his

reasoning. Tr. at 798–803 (citing Mascio v. Colvin, 780 F.3d 632, 639–40 (4th

Cir. 2015); Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016)). The court

provided specific examples of record evidence supportive of Plaintiff’s

subjective complaints not discussed in the ALJ’s decision, including: Dr.

Hoover’s November 24, 2009 observations of decreased bilateral sensation,

demonstrated pain with transitional movements, and cramping, and her


9 Plaintiff asserts the ALJ failed to comport with the court’s 2016 order
because he: (1) failed to reconcile Dr. Hoover’s November 2009 notes with
contemporary evidence; (2) failed to consider the other factors set out in SSR
96-7p, including Plaintiff’s statements to his physicians and ADLs; (3) relied
on the same ADLs and failed to explain why those ADLs were clearly
inconsistent with Plaintiff’s complaints; and (4) applied the same rationale in
rejecting Mr. Hair’s statement. [ECF No. 13 at 15–16].
                                       38
interpretation of a nerve conduction study, as well as Plaintiff’s statements to

his physicians regarding the limiting effects of his symptoms. Tr. at 800–01.

The court also suggested the ALJ obtain additional testimony or information

regarding Plaintiff’s reported syncope. Tr. at 801.

      In addition, the court noted the ALJ erred in his consideration of

Plaintiff’s ADLs. Tr. at 801–02. The ALJ found Plaintiff’s ADLs—specifically,

his ability to bathe, dress, and assist his wife with household chores—refuted

his subjective complaints. Tr. at 577–79. However, the court found the ALJ

failed to explain how those specific ADLs were inconsistent with any of

Plaintiff’s subjective symptoms and neglected to account for record evidence

and testimony indicating Plaintiff’s symptoms limited his ability to perform

those ADLs. 10 Tr. at 801–02.

      Finally, the court found the ALJ erred in according minimal weight to a

statement from Plaintiff’s former supervisor, Mr. Hair, indicating Plaintiff

frequently missed work due to his health. Tr. at 802. While the ALJ found

Mr. Hair’s statement lacked credibility because Plaintiff continued to work

despite his symptoms, the court noted Plaintiff’s earnings dropped

10During the hearing on August 24, 2015, Plaintiff testified that prior to his
DLI, he could perform personal tasks, shower, and dress, but “with
struggling, constant pain, constant worrying about falling.” Tr. at 592.
Plaintiff stated he “[did] what [he] could” to assist his wife with household
chores, but could not lean over the sink or perform any tasks that required
bending. Tr. at 592–93. Both Ms. Sykes and Plaintiff’s wife indicate in their
statements that Plaintiff is unable to perform household chores. Tr. at 174,
184.
                                       39
significantly in the following years and found the ALJ failed to reconcile that

evidence with his finding. Id. Because much of the evidence the ALJ failed to

consider in his credibility assessment could support a limitation to sedentary

work and, thus, in this case, a disability finding, the court found the ALJ’s

finding was not supported by substantial evidence. Tr. at 803.

      On remand, the ALJ continued to base his assessment of Plaintiff’s

subjective complaints on objective medical evidence, finding:

      The District Court directed a further discussion regarding the
      credibility of the claimant. The Court recognized that multiple
      objective test results discussed in the prior decision were
      inconsistent with the claimant’s statements regarding the
      intensity and persistence of his symptoms. As noted elsewhere in
      this decision, the objective evidence indicates mild degenerative
      disc disease as of the DLI. Nerve conduction studies were within
      normal limits. Dr. Highsmith noted that there was no surgical or
      additional lesion which would explain the whole body pain
      alleged by the claimant. No cause was ever established for
      blackout complaints. The evidence merely suggests that as of the
      DLI the claimant could be expected to have some mechanical
      back pain with greater exertion. The above RFC does not call for
      great exertion.

Tr. at 737. The ALJ further stated:

      I fully appreciate the temptation to carefully parse every word in
      the treatment record. However, looking at the medical evidence
      in its entirety, I cannot find that the rather extreme subjective
      complaints and limitations of the claimant are supported. As
      indicated elsewhere, radiographs indicate mild degenerative disc
      disease. EMG and nerve conduction studies indicate no radicular
      component. Multiple physical examinations indicate normal gait
      and no motor or neurological deficits.




                                      40
Tr. at 739 (emphasis added). Other language added to the ALJ’s prior

decision summarizes the new medical evidence, discusses Dr. Hoover’s

observations, and notes the lack of medical explanation for Plaintiff’s alleged

syncope. See Tr. at 737–40. In addition, while the ALJ asserted he based his

RFC finding on “the claimant’s activities of daily living around the claimant’s

date last insured being inconsistent with disabling impairments” (Tr. at 739),

he did not list or discuss ADLs in this decision and, thus, presumably relied

on the prior decision’s flawed assessment. Tr. at 740.

      Since this court’s 2016 order, the Fourth Circuit has emphasized that a

plaintiff’s “subjective evidence of pain intensity cannot be discounted solely

based on objective medical findings.” Lewis v. Berryhill, 858 F.3d at 866. It

has further found an ALJ’s “determination that objective medical evidence

was required to support [a claimant’s] evidence of pain intensity improperly

increased [the claimant’s] burden of proof.” Id. Furthermore, an ALJ cannot

use   a   claimant’s   ADLs   to   reject   his   alleged   symptoms   without

“acknowledge[ing] the limited extent of those activities” or “explain[ing] how

those activities showed that he could sustain a full-time job.” Brown v.

Commissioner Social Security Administration, 873 F.3d 251, 269 (4th Cir.

2017).

      The ALJ has again failed to properly consider any evidence beyond

objective medical findings and to adequately and specifically explain his

                                      41
assessment. The ALJ touts the court for carefully parsing every word in the

treatment record, but the court asks merely for compliance with the

regulations and Circuit precedent. See, e.g., Brown, 873 F.3d at 263–66, 269–

70; Lewis, 858 F.3d 866–70.

      The court recognizes that a narrow window exists between Plaintiff’s

alleged onset date of August 10, 2009 and his date last insured of September

30, 2009, and that the record contains no evidence of medical treatment

during this period. However, ALJs should give “retroactive consideration” to

evidence created after a claimant’s DLI if it “could be ‘reflective of a possible

earlier and progressive degeneration.’” Bird v. Commissioner of Social Sec.

Admin., 699 F.3d 337, 340–41 (4th Cir. 2012) (citing Moore v. Finch, 418 F.2d

1224, 1226 (4th Cir. 1969)). Although the ALJ considered the objective

evidence in the period following Plaintiff’s DLI, he largely ignored the non-

objective evidence of degeneration.

      Evidence suggests Plaintiff struggled with pain and other symptoms

that caused him to decrease his work activity over several years leading up to

his alleged onset date. See Tr. at 32 (stating that he had left his job as a

boiler operator because of depression and problems with his back, neck, and

legs), 37 (testifying that he had turned down work because of his back pain),

225 (reporting lower back pain that had begun years prior), 368 (complaining

of severe, gnawing back pain that had begun months prior), 393 (indicating

                                       42
Plaintiff’s back pain and depression had caused him to miss work while he

was employed at Westvaco), 696 (reflecting consistent earnings up to

$42,723.29 in 1997, followed by decreased and inconsistent earnings

thereafter). The ALJ stated he accorded “minimal weight” to Mr. Hair’s

statement because Plaintiff “continued to work in other positions until

August 2009 despite his symptoms.” Tr. at 739. The ALJ’s statement that he

had considered “the consistency” of Mr. Hair’s statement “with the other

evidence,” is undermined by his failure to recognize consistency between the

statement and above-cited evidence that suggested Plaintiff’s ability to

engage in work activity had declined in the years prior to his alleged onset

date.

        The record contains evidence of Plaintiff’s complaints of and treatment

for pain in the months following his DLI. Plaintiff reported pain to Drs.

Castellone, Phillips, and Plyler. See, e.g., Tr. at 225, 317, 368. Drs. Phillips,

Plyler, and Hoover noted abnormalities on examination that were consistent

with Plaintiff’s complaints of pain, including cramping and spontaneous

muscle activity (Tr. at 317, 365), tenderness (Tr. at 233, 243, 317), and

decreased reflexes (Tr. at 317). Plaintiff’s treatment over this period included

pain medication, ESIs, and TENS unit. Tr. at 227, 230, 234, 341, 244, 359,

369.




                                       43
      The non-objective evidence shows Plaintiff reported limited ADLs and

functional abilities in the period immediately following his DLI. On

December 3, 2009, a little more than two months after his DLI, Plaintiff

complained to Dr. Phillips of difficulty bending, lifting, and standing for

greater than three-to-five minutes. Tr. at 225. He indicated his normal ADLs

included work as a truck driver and “general house maintenance,” but stated

he could not perform those tasks without pain. Id. On January 6, 2010, a

little more than three months after his DLI, Plaintiff reported his lower back

and buttock pain were exacerbated by carrying items, bending, and

sometimes walking and were improved by medication “as long as he sits

still.” Tr. at 233. He indicated his ADLs “consisted of him just resting and

taking it easy due to the pain.” Id. Plaintiff’s wife completed a disability

report on his behalf on July 30, 2010—10 months following his DLI Tr. at

153–61. She indicated Plaintiff needed to rest several times during the day,

had difficulty remembering and being around others, could not sit for long

periods, had difficulty getting out the bed and the bathtub, shifted positions

frequently, had difficulty driving, and could no longer assist with shopping,

cooking, housework, and laundry. Tr. at 159. As previously noted, the ALJ

provided no further discussion of Plaintiff’s ADLs on remand despite the

court’s prior finding. Thus, the ALJ has cited insufficient evidence to support

a finding that Plaintiff’s ADLs are inconsistent with his subjective symptoms

                                      44
and has failed to reconcile evidence regarding Plaintiff’s ADLs in the months

following his DLI.

      The ALJ has assessed an RFC that does not accommodate Plaintiff’s

self-reported sitting, standing, and walking limitations without having

adequately explained his reasons for rejecting Plaintiff’s allegations or having

provided reasons to support the RFC finding. The ALJ stated he had

considered Plaintiff’s “complaints of low back pain in limiting the amount he

[could] sit, stand, walk, lift, carry, climb, stoop, kneel, crouch, and crawl” and

had “restricted his exposure to work hazards as a precaution for alleged

blackouts, effects of pain, and medication.” Tr. at 739. He limited Plaintiff to

“light work,” but did not specifically limit his sitting, standing, or walking. 11

See Tr. at 739. He specified the RFC “[was] based on the claimant’s activities

of daily living around the claimant’s date last insured being inconsistent with

disabling impairments.” Id. As discussed above, the ALJ has failed to explain

his reasons for finding Plaintiff’s ADLs to be inconsistent with his allegations

and has ignored evidence to the contrary in forming his conclusion. In

addition, the record contains no assessment of Plaintiff’s exertional and non-

exertional abilities, as Plaintiff was not referred for a consultative

examination and his record was not reviewed by a state agency medical




11The ALJ assessed an RFC for light work, which generally “requires a good
deal of walking or standing.” 20 C.F.R. § 404.1567(b).
                                       45
consultant. 12 In view of the foregoing, we are left with an RFC assessment

that is not supported by substantial evidence in that it does not assess

Plaintiff’s capacity to perform relevant functions. See Mascio, 780 F.3d at

636.

III.   Conclusion

       The court is not to substitute its own judgment for that of the ALJ, but

to determine whether the ALJ’s decision is supported as a matter of fact and

law. Based on the foregoing, the court cannot determine that the

Commissioner’s decision is supported by substantial evidence.

       In light of this case’s lengthy procedural history, the court has

considered whether it would be most appropriate to reverse and remand it for

an award of benefits. “Whether to reverse and remand for an award of

benefits or remand for a new hearing rests within the sound discretion of the

district court.” Smith v. Astrue, No. 10-66-HMH-JRM, 2011 WL 846833, at *3

(D.S.C. Mar. 7, 2011) (citing Edwards v. Bowen, 672 F. Supp. 230, 237

(E.D.N.C. 1987). “The Fourth Circuit has explained that outright reversal—

without remand for further consideration—is appropriate under sentence

four ‘where the record does not contain substantial evidence to support a


12 The ALJ stated he had accorded “significant weight” to “the medical
opinions of the DDS medical consultants.” Tr. at 739. Plaintiff’s record was
reviewed by two state agency psychological consultants who determined the
record contained insufficient evidence of mental disorder. Tr. at 251–64, 266–
79.
                                       46
decision denying coverage under the correct legal standard and when

reopening the record for more evidence would serve no purpose’” and “where

a claimant has presented clear and convincing evidence that he is entitled to

benefits.” Goodwine v. Colvin, No. 3:12-2107-DCN, 2014 WL 692913, at *8

(D.S.C. Feb. 21, 2014), citing Breeden v. Weinberger, 493 F.3d 1002, 1012

(4th Cir. 1974); Veeney ex rel. Strother v. Sullivan, 973 f.3d 326, 333 (4th Cir.

1992). An award of benefits is appropriate when “a substantial amount of

time has already been consumed.” Davis v. Astrue, No. 07-1621-JFA, 2008

WL 1826493, at *5 (D.S.C. Apr. 23, 2008) (citing Parsons v. Heckler, 739 F.2d

1334, 1341 (8th Cir. 1984); Tennant v. Schweiker, 682 F.2d 707, 710 (8th Cir.

1982)).

      The court previously found reversal and remand for an award to be

inappropriate in the absence of clear and convincing evidence that Plaintiff

was entitled to benefits. However, the undersigned is now inclined to reverse

and remand for an award of benefits based on the Fourth Circuit’s holding in

Lewis and the substantial time this case has been pending. Although the

undersigned acknowledges the absence of medical records during the relevant

period, imaging reports in the six months following Plaintiff’s DLI reflect

objective evidence of mild degenerative facet arthropathy at L5–S1 (Tr. at

222), acute nerve root irritation bilaterally at S1 (Tr. at 365), mild diffuse

cervical spondylosis and disc osteophyte complex (Tr. at 307), moderate

                                       47
central canal stenosis in the cervical spine (Tr. at 307), mild cord flattening in

the cervical spine (Tr. at 307), and central disc protrusion at T9–10 (Tr. at

316). Because the objective medical evidence showed a condition that could

reasonably produce Plaintiff’s alleged symptoms, a proper evaluation of the

limiting effects of his symptoms required thorough review of the non-objective

evidence. See Lewis, 858 F.3d at 866; 20 C.F.R. §§ 404.1529(b), (c). The

unrefuted non-objective evidence 13 suggests Plaintiff experienced functional

impairment prior and subsequent to his DLI such that he would not have

been capable of meeting the exertional requirements of light work. Over this

same period, Plaintiff consistently reported pain to his physicians,

demonstrated signs of impairment on physical examination, and received

treatment that included pain medication, ESI, and TENS unit. See, e.g., Tr.

at 225, 227, 233, 317, 359, 356, 369. As the record contains unrefuted

evidence to suggest Plaintiff was unable to meet standing and walking

demands for work above the sedentary exertional level on his DLI, the

Medical-Vocational Guidelines directed a finding of “disabled.” See 20 CFR


13 The agency neglected to refer Plaintiff to a consultative exam or to
otherwise assess his functional abilities in the period immediately following
his DLI. Plaintiff filed his claim for DIB on February 22, 2010, less than five
months after his DLI. A consultative examination or consultant’s RFC
assessment at that time would have been valuable in informing the ALJ’s
RFC assessment. However, as nearly 10 years have passed since Plaintiff’s
DLI and his impairments have progressively worsened, it seems unlikely that
a consultative examination or a medical consultant’s opinion would be
beneficial.
                                       48
Part 404, Subpart P, App’x 2, § 201.10 (directing a finding of “disabled” for

claimants with a maximum sustained work capability limited to sedentary

work that meet the following criteria: closely approaching advanced age;

limited or less education; and history of skilled or semiskilled work, without

transferable skills). Therefore, pursuant to the power of the court to enter a

judgment affirming, modifying, or reversing the Commissioner’s decision

with remand in Social Security actions under sentence four of 42 U.S.C. §

405(g), this matter is reversed and remanded for an award of benefits.

      IT IS SO ORDERED.




August 5, 2019                             Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                      49
